Citation Nr: 0603912	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  97-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease and 
hypertension.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for multiple joint 
disabilities, including a bilateral knee disability, 
rheumatoid arthritis of multiple joints, osteoarthritis of 
the lumbar spine, and a right ankle disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1957 to January 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1995, March 1996, and May 1996 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In March 1997, the veteran had a hearing before a hearing 
officer at the RO.  In June 1998, a hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The case was previously before the Board.  In October 1998, 
it was remanded for additional development.  In July 2000, 
the Board denied the claims.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an order in April 2001 vacating the Board's 
decision and remanding the matter to the Board.  The Court 
particularly remanded the case to insure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In August 
2003, the Board remanded the matter to obtain additional 
records and to afford the veteran a VA examination and 
medical opinions.  That development was completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Court's decision in Pelegrini v. Principi, 18 Vet App 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, since the Court's April 2001 order, the veteran 
has been sent a February 2004 letter requesting specific 
evidence and an October 2005 supplemental statement of the 
case.  While these pieces of correspondence, along with 
previous correspondence, meet some of the requirements of 
VCAA, the Board finds that the notice requirements of VCAA, 
as explained in Pelegrini have not been fully complied with.  
While the Board regrets the further delay, a remand is 
required to safeguard the veteran's procedural rights under 
VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Particularly, the RO should send the 
veteran a letter notifying him of the 
evidence required to substantiate his 
claim, what evidence VA will obtain and 
what evidence he is responsible to 
submit.  He should also be told to 
provide any evidence in his possession 
that pertains to the claims, or something 
to the effect that he should give VA 
everything he has pertaining to his 
claims.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

